        Case 4:16-cv-00191-FRZ Document 149 Filed 10/09/18 Page 1 of 22



 1   Michael J. Rusing (AZ Bar No. 006617)
     Sivan R. Korn (AZ Bar No. 024231)
 2   Isaac S. Crum (AZ Bar No. 026510)
     Sarah L. Letzkus (AZ Bar No. 027314)
 3   RUSING LOPEZ & LIZARDI, P.L.L.C.
     6363 North Swan Road, Suite 151
 4   Tucson, Arizona 85718
     Telephone: (520) 792-4800
 5   Facsimile: (520) 529-4262
     Email: mrusing@rllaz.com
 6            skorn@rllaz.com
              icrum@rllaz.com
 7            sletzkus@rllaz.com

 8   Veronica Mullally Munoz (Admitted pro hac vice)
     Daniel J. Melman (Admitted pro hac vice)
 9   Miriam Kurien Tyrell (Admitted pro hac vice)
     PEARL COHEN ZEDEK LATZER BARATZ LLP
10   1500 Broadway
     New York, New York 10036
11   Telephone: (646) 878-0800
     Email: vmunoz@pearlcohen.com
12
     Kristoffer Leftwich (Admitted pro hac vice)
13   CHEN MALIN LLP
     1700 Pacific Avenue, Suite 2400
14   Dallas, Texas 75201
     Telephone: (214) 627-9950
15   Email: kleftwich@chenmalin.com
     Attorneys for Plaintiff
16
17                                  UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF ARIZONA
18
   Research Corporation Technologies, Inc., a
19 Delaware nonstock corporation,
                                                       Case No. 4:16-cv-0191-TUC-FRZ
20                     Plaintiff,
21            vs.                                      FOURTH AMENDED COMPLAINT
22
   Eli Lilly and Company, an Indiana
23 corporation,                                        Assigned to: Honorable Frank R. Zapata
24                     Defendant.
25
26
              For its Complaint against Eli Lilly and Company (“Lilly”), Research Corporation
27
     Technologies, Inc. (“RCT”) states and alleges as follows:
28
      Case 4:16-cv-00191-FRZ Document 149 Filed 10/09/18 Page 2 of 22



 1                         PARTIES, JURISDICTION AND VENUE
 2         1.     RCT is a nonstock corporation organized and existing under the laws of the
 3 State of Delaware, with its principal place of business in Tucson, Arizona.
 4         2.     Lilly is a corporation organized and existing under the laws of the State of
 5 Indiana, with its principal place of business in Indianapolis, Indiana.
 6         3.     Lilly is a global pharmaceutical company.
 7         4.     Lilly has qualified to transact business in Arizona, maintains a statutory
 8 agent for service of process in Arizona, and has employees and agents in Arizona.
 9         5.     Upon information and belief, Lilly maintains an office in Arizona, engages
10 in lobbying efforts in Arizona, pays royalties in Arizona, and markets and has millions of
11 dollars in annual revenues from sales of its products in Arizona.
12         6.     At all times relevant to RCT’s claims, Lilly acted through its duly appointed
13 agents, who were acting on Lilly’s behalf and within the scope of their actual, express,
14 implied, or apparent authority.
15         7.     This Court has personal jurisdiction over Lilly due to its continuous and
16 systematic contacts with the State of Arizona.
17         8.     This Court also has personal jurisdiction over Lilly because Lilly engaged in
18 intentional and wrongful conduct aimed at RCT, causing damage to RCT in Arizona.
19         9.     This Court has subject matter jurisdiction over RCT’s claims under 28
20 U.S.C. § 1332, as RCT and Lilly are citizens of different states, and the amount in
21 controversy exceeds the jurisdictional amount of $75,000.
22         10.    This Court also has subject matter jurisdiction under 18 U.S.C. § 1836(c)
23 over RCT’s claims in Count VI and supplemental jurisdiction over RCT’s remaining
24 claims.
25         11.    Venue is proper in this district under 28 U.S.C. § 1391(b)(3) and (c)(3).
26                                    The Technology at Issue
27         12.    Pichia pastoris (“Pichia”) is a species of methylotrophic yeast.
28         13.    In 1980s and early 1990s, researchers at the Phillips Petroleum Company


                                                 -2-
      Case 4:16-cv-00191-FRZ Document 149 Filed 10/09/18 Page 3 of 22



 1 (“Phillips”) engineered strains of Pichia and associated genetic vectors, tools, and
 2 components for use with those strains, and developed methods of using the strains and
 3 components to produce proteins and other chemicals using recombinant DNA techniques
 4 in which Pichia acts as a host cell (collectively, the “Pichia Technology”).
 5         14.    The Pichia Technology can be used in the production of protein-based
 6 pharmaceutical products, such as insulin.
 7         15.    The Pichia Technology can also be used to express enzymes (a type of
 8 protein) and other molecules that, in turn, are used in the production of protein-based
 9 pharmaceutical products, which are themselves produced by either a Pichia expression
10 system or another expression system.
11         16.    Certain aspects of the Pichia Technology are the subject of patents issued by
12 the United States Patent and Trademark Office and patents issued by foreign patent
13 authorities (the “Patent Rights”).
14         17.    Other aspects of the Pichia Technology are, and have been, designated and
15 treated as confidential information and trade secrets (the “Proprietary Information”).
16         18.    The Proprietary Information, as further identified in Paragraphs 47-53, infra,
17 has been and remains not generally known and not readily ascertainable by proper means.
18         19.    The Pichia Technology, as deployed using the Proprietary Information,
19 offers technical, economic, and other advantages, such as increased efficiency, quantity,
20 and quality, over other expression systems, including other yeast and bacteria-based
21 expression systems.
22         20.    For example, proteins produced using the Pichia Technology have
23 characteristics that render them more suitable for use as pharmaceuticals, or require fewer
24 processing steps to extract them from the supernatant containing the cells of the Pichia
25 strains producing the proteins.
26         21.    On or about September 23, 1993, Phillips sold, assigned, and transferred to
27 RCT the Pichia Technology, the Patent Rights, the Proprietary Information, and all related
28 intellectual property rights owned or controlled by Phillips, as well as all related licenses


                                                  -3-
      Case 4:16-cv-00191-FRZ Document 149 Filed 10/09/18 Page 4 of 22



 1 granted to or by Phillips (collectively, the “Pichia Estate”).
 2         22.    Although Phillips and RCT have disclosed aspects of the Proprietary
 3 Information to third parties under license agreements related to the Pichia Technology,
 4 each such disclosure was made under contracts imposing use restrictions and obligations of
 5 confidentiality on the receiving party.
 6                                 The Lilly License Agreement
 7         23.    On or about April 4, 1990, Phillips and Lilly entered into a non-exclusive
 8 License Agreement (the “License Agreement”), in which Phillips granted Lilly certain
 9 specified rights to the Pichia Estate.
10         24.    Phillips and Lilly amended the License Agreement on or about March 7,
11 1991.
12         25.    A complete and accurate copy of the License Agreement, as amended, is
13 attached as Exhibit A.
14         26.    On or about September 23, 1993, RCT succeeded to Phillips’ rights under
15 the License Agreement.
16                                   The Scope of the License
17         27.    Under Section 3.1.1 of the License Agreement, Lilly was granted:
18
                  [a] license under the Patent Rights to produce Product or
19                Reagent throughout the Territory, use Product or Reagent for
                  research purposes, or sell the thus produced Product or Reagent
20                for use in humans or for diagnostic purposes related to human
                  medicine or for animal therapeutics or diagnostics throughout
21                the Territory.

22         28.    Under Section 3.1.2 of the License Agreement, Lilly also was granted:
23
                  [a] license to use Expression Technology to produce Product or
24                Reagent throughout the Territory, use Product or Reagent for
                  research purposes, or sell the thus produced Product or Reagent
25                for use in humans or for diagnostic purposes related to human
                  medicine or for animal therapeutics or diagnostics throughout
26                the Territory.

27         29.    “Expression Technology” is defined in Section 1.9 of the License Agreement
28 to mean “Phillips technology and materials useful in the production of Product or


                                                 -4-
      Case 4:16-cv-00191-FRZ Document 149 Filed 10/09/18 Page 5 of 22



 1 Reagent.”
 2         30.    “Reagent” is defined in Section 1.8 of the License Agreement to mean “a
 3 material produced using the Expression Technology and which is used in the manufacture
 4 or development of Product or which is used for research purposes.”
 5         31.    “Product” is defined in Sections 1.5, 1.6, and 1.7 of the License Agreement
 6 to mean a pharmaceutical, diagnostic, or therapeutic agent sold for use by the ultimate
 7 consumer and “which is produced by an Expression System.”
 8         32.    “Expression System” is defined in Section 1.3 of the License Agreement as
 9 “the Host Strain containing an Expression Vector which directs the production of Product
10 or Reagent.”
11         33.     “Host Strain” is defined in Section 1.1 of the License Agreement to mean a
12 specific strain of Pichia, identified as GTS115, or other Pichia strains derived from the
13 particular strain provided to Lilly under the License Agreement, or derived using
14 information provided to Lilly by Phillips directly or indirectly under the License
15 Agreement.
16         34.    “Expression Vector” is defined in Section 1.2 of the License Agreement to
17 mean certain vectors described in Attachment A to the License Agreement, or vectors
18 derived from the vector provided to Lilly under the License Agreement, or derived using
19 information provided to Lilly by Phillips directly or indirectly under the License
20 Agreement.
21         35.    The License Agreement granted Lilly the right under the Patent Rights
22 solely: (a) to produce “Product” or “Reagent;” (b) to sell any “Product” or “Reagent”
23 produced; or (c) to use “Product” or “Reagent” for research.
24         36.    The License Agreement granted Lilly the right to use the Expression
25 Technology solely: (a) to produce “Product” or “Reagent;” (b) to sell any “Product” or
26 “Reagent” produced; or (c) to use “Product” or “Reagent” for research.
27         37.    The License Agreement did not grant Lilly the right under the Patent Rights
28 to produce any products other than “Product” or “Reagent,” as defined in the License


                                                -5-
      Case 4:16-cv-00191-FRZ Document 149 Filed 10/09/18 Page 6 of 22



 1 Agreement.
 2         38.    The License Agreement did not grant Lilly the right to use the Expression
 3 Technology to produce any products other than “Product” or “Reagent,” as defined in the
 4 License Agreement.
 5      Phillips’ Transfer of the Pichia Technology to Lilly Under the License Agreement
 6         39.    Section 2 of the License Agreement listed the obligations of the licensor
 7 (then Phillips) in transferring the licensed technology to Lilly.
 8         40.    Under Section 2 of the License Agreement, Phillips agreed to provide to
 9 Lilly the Host Strain and Expression Vectors within 90 days of the date of execution of the
10 Licensee Agreement, and to provide Lilly a procedures manual containing information
11 sufficient to create the Expression Systems and produce Product or Reagent using those
12 Expression Systems.
13         41.    Under Section 2 of the License Agreement, Phillips further agreed to provide
14 information relating to the fermentation of the Host Strain and on-going consultation at
15 Lilly’s request.
16         42.    Starting on or about April 5, 1990, and continuing through 1992, Phillips
17 transferred to Lilly—subject to the License Agreement’s obligations of confidentiality and
18 limited use—Proprietary Information comprising certain Pichia strains, plasmids
19 containing DNA for use in Pichia, and related technical information, techniques, training
20 materials, and documentation.
21         43.    In September 1991, representatives of Lilly visited Phillips to engage in
22 technical discussions related to the Pichia Technology.
23         44.    In 1992, Phillips transferred to Lilly additional Pichia strains, subject to the
24 License Agreement’s obligations of confidentiality and limited use.
25         45.    One of the strains transferred to Lilly, subject to the License Agreement’s
26 obligations, was the SMD1163 strain (“SMD1163”).
27         46.    In 1992, Phillips transferred additional technical information related to
28 SMD1163 (the “SMD1163 Information”) to Lilly, subject to the License Agreement’s


                                                  -6-
       Case 4:16-cv-00191-FRZ Document 149 Filed 10/09/18 Page 7 of 22



 1 obligations of confidentiality and limited use.
 2         47.     SMD1163 and the SMD1163 Information were and are Proprietary
 3 Information.
 4         48.     The compilation of Host Strains (including SMD1163), expression vectors,
 5 and plasmids (collectively the “Biological Materials”) and technical knowledge provided
 6 to Lilly under the License Agreement were and are Proprietary Information.
 7         49.     To facilitate Lilly’s use of the Pichia Technology under the License
 8 Agreement, Phillips provided training to Lilly’s personnel on multiple occasions between
 9 1990 and 1992.
10         50.     All Proprietary Information disclosed during the training sessions was
11 subject to the confidentiality and limited use provisions of the License Agreement.
12         51.     Phillips fully performed its obligations under Section 2 of the License
13 Agreement.
14         52.     Phillips and RCT fully performed their obligations under the License
15 Agreement.
16                                   Confidentiality Obligations
17         53.     Section 6 of the License Agreement, entitled “Secrecy,” required Lilly to
18 treat as secret all information and material that the licensor (initially Phillips and
19 subsequently RCT) considered confidential.
20         54.     Section 6.2 of the License Agreement precluded Lilly from divulging or
21 providing such confidential information or material to any third party other than to an
22 “Affiliate” (as defined in Section 1.14 of the License Agreement) or a “Sublicensee” (an
23 entity to which licenses or sublicenses had been extended in accordance with Section 3.3
24 of the License Agreement).
25         55.     Under Section 6.2 of the License Agreement, Lilly expressly agreed not to
26 make use of any confidential information or material disclosed under the License
27 Agreement “except as required or authorized under this Agreement.”
28


                                                   -7-
      Case 4:16-cv-00191-FRZ Document 149 Filed 10/09/18 Page 8 of 22



 1                      Lilly’s Right to Sublicense the Pichia Technology
 2         56.    Section 3 of the License Agreement specified the conditions under which
 3 Lilly could extend the licenses under the License Agreement to “Affiliates” or extend
 4 sublicenses to “Sublicensees.”
 5         57.    Section 3.2 of the License Agreement specified the circumstances under
 6 which Lilly could extend the licenses granted under the License Agreement to an
 7 “Affiliate” (as defined in the License Agreement).
 8         58.    Section 3.3 of the License Agreement specified the circumstances under
 9 which Lilly could extend a sublicense to an unaffiliated third party.
10         59.    Under Section 3.3 of the License Agreement, Lilly could sublicense the
11 Pichia Technology to an unaffiliated third party only to make “Product” or “Reagent” for
12 Lilly or an “Affiliate” of Lilly, all as defined in the License Agreement.
13         60.    Under Section 3.3 of the License Agreement, Lilly could sublicense the
14 Pichia Technology to an unaffiliated third party only at such times that Lilly was not in
15 material default under the License Agreement.
16         61.    Under Section 3.3 of the License Agreement, Lilly could sublicense the
17 Pichia Technology to an unaffiliated third party only through a written agreement with the
18 sublicensee, in which the sublicensee accepted the terms of the sublicense.
19         62.    Under Section 3.3 of the License Agreement, Lilly was required to notify
20 RCT promptly, and in writing, if it extended a sublicense to any unaffiliated third party.
21         63.    Under Section 3.3 of the License Agreement, the operations of a sublicensee
22 were deemed to be the operations of Lilly.
23         64.    Under Section 3.3 of the License Agreement, Lilly was required to account
24 to RCT for the operations of any sublicensee.
25         65.    Under Section 3.3 of the License Agreement, Lilly was primarily responsible
26 for the performance by any sublicensee of its obligations under the License Agreement.
27         66.    The License Agreement did not permit Lilly to transfer the Pichia
28 Technology to an unaffiliated third party except as specifically provided in Section 3 of the


                                                 -8-
      Case 4:16-cv-00191-FRZ Document 149 Filed 10/09/18 Page 9 of 22



 1 License Agreement.
 2                         Lilly’s Misuse of the Pichia Technology:
                     Wrongful Transfer of the Pichia Technology to Sandoz
 3
 4         67.   Upon information and belief, since at least 1997, Lilly has used the Pichia
 5 Technology, including the Proprietary Information and the SMD1163 strain and SMD1163
 6 Information, to produce recombinant porcine Carboxypeptidase-B (“CpB”) for commercial
 7 purposes.
 8         68.    CpB is an enzyme used in the production of insulin and other
 9 pharmaceutical products.
10         69.   CpB can be produced in a Pichia expression system using the Pichia
11 Technology.
12         70.   On or about March 1, 2001, Lilly entered in a manufacturing agreement (the
13 “Manufacturing Agreement”) with BioChemie GmbH, a subsidiary of Sandoz
14 GmbH(“Sandoz”), to produce certain proteins, enzymes, and other chemicals.
15         71.   On information and belief, Lilly provided the Pichia Technology, including
16 but not limited to Host Strains and Expression Vectors, to Sandoz so that Sandoz could
17 manufacture CpB in its facility in Austria for Lilly under the Manufacturing Agreement.
18         72.   On information and belief, Lilly provided Sandoz with the Host Strains, the
19 Expression Vectors, and other Expression Technology.
20         73.   On information and belief, Lilly provided Sandoz with Pichia Strain
21 SMD1163 transformed with an Expression Vector designated “pLDG43.”
22         74.   pLDG43, the Expression Vector Lilly used to transform SMD1163, is
23 derived from Expression Vectors Lilly received from Phillips under the License
24 Agreement.
25         75.   Lilly provided Sandoz with derivatives of the Host Strains, the Expression
26 Vectors, and other Expression Technology, including derivatives of Pichia strain
27 SMD1163.
28         76.   On information and belief, Lilly provided Proprietary Information to Sandoz


                                               -9-
     Case 4:16-cv-00191-FRZ Document 149 Filed 10/09/18 Page 10 of 22



 1 under the Manufacturing Agreement.
 2        77.    On information and belief, Sandoz manufactured CpB for Lilly under the
 3 Manufacturing Agreement.
 4        78.    Sandoz was not and is not an “Affiliate” of Lilly, as defined in the License
 5 Agreement.
 6        79.    Sandoz was not and is not a “Sublicensee” of Lilly, as defined in the License
 7 Agreement.
 8        80.    On information and belief, Lilly did not enter into any written agreement
 9 with Sandoz purporting to extend a sublicense to Sandoz to use the Pichia Technology.
10        81.    The Manufacturing Agreement does not purport to extend a sublicense to
11 Sandoz to use the Pichia Technology.
12        82.    Sandoz did not, in the Manufacturing Agreement, accept the terms of a
13 sublicense of the Pichia Technology
14        83.    Rather than purporting to extend a sublicense for the Pichia Technology, the
15 Manufacturing Agreement provided Lilly would “retain ownership of all information,
16 documents and materials which Lilly” provided to Sandoz “in connection with the
17 performance of this Agreement.”
18        84.    Lilly did not notify RCT in writing that it had sublicensed the Pichia
19 Technology to Sandoz.
20        85.    Lilly did not notify RCT in writing that it had transferred the Pichia
21 Technology to Sandoz.
22        86.    Lilly did not otherwise seek RCT’s consent to the transfer of the Pichia
23 Technology to Sandoz.
24        87.    Lilly did not provide any accountings to RCT for Sandoz’s operations under
25 the Manufacturing Agreement.
26        88.    On or about January 1, 2007, Lilly and Sandoz extended the term of the
27 Manufacturing Agreement.
28        89.    The License Agreement did not permit Lilly to enter into a manufacturing


                                               -10-
      Case 4:16-cv-00191-FRZ Document 149 Filed 10/09/18 Page 11 of 22



 1 agreement with a third party that entailed the third party’s use of the Pichia Technology,
 2 unless the third party either was an “Affiliate” (as defined in the License Agreement) or a
 3 “Sublicensee” under Section 3.3 of the License Agreement.
 4          90.    Lilly has extended sublicenses to use the Pichia Technology to unaffiliated
 5 third parties other than Sandoz and, on those occasions, Lilly informed RCT of its actions.
 6 By way of example:
 7                 a. In an undated letter from Lilly’s patent attorney that RCT received, upon
 8                    information and belief, in 2007 or 2008, Lilly notified RCT that Lilly
 9                    extended a sublicense to AMBRX, Inc. under the License Agreement.
10                    Lilly represented that AMBRX was serving as a third party to make
11                    Reagent solely for Lilly; and
12                 b. On several occasions between 2004 and 2006, Lilly notified RCT in
13                    writing that Lilly extended non-commercial sublicenses to academic
14                    institutions for research purposes, under the terms of the License
15                    Agreement.
16                         Pichia’s Role in Lilly’s Manufacturing Process
17
            91.    Lilly manufactures a number of commercial insulin products, including
18
     Humulin® (human insulin), Humalog® (insulin lispro, an analog of human insulin), and r-
19
     glucagon (recombinant glucagon) (collectively referred herein as Lilly’s “Diabetes-Care
20
     Products”). The active pharmaceutical ingredients in Lilly’s Diabetes-Care Products are
21
     collectively referred to herein as the “APIs.”
22
            92.    Lilly markets and sells its Diabetes-Care Products globally.
23
            93.    On information and belief, since at least 1997, Lilly has produced CpB
24
     expressed in Pichia using the Pichia Technology, either directly or through Sandoz.
25
            94.    On information and belief, since at least 1997, Lilly used the Pichia
26
     Technology for commercial purposes including by expressing commercial volumes of
27
     CpB.
28


                                                  -11-
      Case 4:16-cv-00191-FRZ Document 149 Filed 10/09/18 Page 12 of 22



 1         95.    Lilly does not sell CpB.
 2         96.    On information and belief, since at least 2003, Lilly internally uses the
 3 Pichia-expressed CpB in the production process of the APIs for its Diabetes-Care
 4 Products.
 5         97.    Three proteins—proinsulin (or proglucagon), trypsin and CpB—are
 6 necessary to produce the APIs.
 7         98.    The APIs cannot be produced without CpB.
 8         99.    CpB expressed by a Pichia expression system directs the production of the
 9 APIs, in combination with trypsin, by converting proinsulin (or proglucagon) into active
10 insulin (or glucagon).
11         100.   The Pichia-expressed CpB is an essential component in Lilly’s process of
12 manufacturing the APIs.
13         101.   Proinsulin (or proglucagon) is not a “End Product” as this term is defined in
14 the License Agreement.
15         102.   Proinsulin (or proglucagon) is not a “Bulk Product” as this term is defined in
16 the License Agreement.
17         103.   Proinsulin (or proglucagon) is not sold in a final dosage form for utilization
18 by an ultimate consumer.
19         104.   The CpB produced by Sandoz for Lilly under the Manufacturing Agreement
20 is not “Product,” as defined in the License Agreement, because it is not a pharmaceutical,
21 diagnostic, or therapeutic agent sold for use by the ultimate consumer.
22         105.   Lilly uses insulin made with Pichia-expressed CpB as a component in the
23 production of various other products.
24                           Lilly’s Reporting and Royalty Obligations
25         106.   Section 4.4 of the License Agreement required Lilly to pay a minimum of
26 $30,000 per year in royalties and maintenance fees.
27         107.   Section 4 of the License Agreement provided formulae for calculating any
28 additional royalties to be paid by Lilly in connection with Lilly’s use of the Pichia


                                                -12-
      Case 4:16-cv-00191-FRZ Document 149 Filed 10/09/18 Page 13 of 22



 1 Technology.
 2         108.   Section 5 of the License Agreement, entitled “Reports, Records and
 3 Inspection,” enumerated Lilly’s reporting and record-keeping obligations under the
 4 License Agreement.
 5         109.   Section 5.1 of the License Agreement required Lilly to periodically “render
 6 to Phillips … a written statement setting forth the amount of Product sold in the particular
 7 Calendar Quarter Year, the Net Sales Price of each Product or Reagent sold, the savings
 8 resulting from the use of Reagent and the total royalties payable.”
 9         110.   Under Sections 4 and 5 of the License Agreement, Lilly’s royalty payments
10 were based, among other things, on Lilly’s periodic reports of the amount of Product and
11 Reagent used, produced, and sold.
12         111.   Throughout the term of the License Agreement in its periodic reports, Lilly
13 represented to Phillips and RCT that Lilly had not used the Pichia Technology in a
14 royalty-bearing way.
15         112.   Throughout the term of the License Agreement, Lilly paid the minimum
16 maintenance fee of $30,000.
17         113.   In or about December, 2012, in a letter to RCT, Lilly’s Corporate Counsel
18 stated on Lilly’s behalf that “Lilly has never sold a Product as that term is defined in the
19 Agreement.”
20         114.   On or about October 29, 2015, during a telephone conversation with Lilly’s
21 Assistant General Patent Counsel, Lilly disclosed to RCT that it was using the Pichia
22 Technology to manufacture CpB.
23         115.   On or about November 25, 2015, Lilly’s Assistant General Patent Counsel
24 confirmed that fact, among others, in a letter to RCT.
25         116.   Before October 29, 2015, Lilly never reported to RCT that it had made
26 royalty-bearing use of the Pichia Technology.
27         117.   Before October 29, 2015, Lilly never reported to RCT that it had used the
28 Pichia Technology to produce “Reagent,” as defined in the License Agreement.


                                                 -13-
      Case 4:16-cv-00191-FRZ Document 149 Filed 10/09/18 Page 14 of 22



 1         118.   Before October 29, 2015, Lilly never reported to RCT any sales of
 2 “Product,” as defined in the License Agreement.
 3         119.   Before October 29, 2015, Lilly never reported to RCT that Lilly gave Sandoz
 4 access to the Pichia Technology.
 5         120.   Before October 29, 2015, RCT had no reason to know that Lilly gave Sandoz
 6 access to the Pichia Technology.
 7         121.   Before October 29, 2015, RCT did not know that Lilly gave Sandoz access
 8 to the Pichia Technology.
 9         122.   Before October 29, 2015, Lilly never reported to RCT that Lilly was using
10 the Pichia Technology to manufacture Lilly’s Diabetes-Care Products.
11         123.   Before October 29, 2015, RCT had no reason to know that Lilly was using
12 the Pichia Technology to manufacture Lilly’s Diabetes-Care Products.
13         124.   Before October 29, 2015, RCT did not know that Lilly was using the Pichia
14 Technology to manufacture Lilly’s Diabetes-Care Products.
15                        RCT’s Termination of the License Agreement
16                    and Lilly’s Breach of its Post-Termination Obligations

17         125.   On or about April 4, 2016, RCT gave written notice to Lilly of its breaches

18 of the License Agreement (the “Default Notice”).
19         126.   Under Section 10.2 of the License Agreement, if Lilly defaulted or failed to

20 perform any of the terms, obligations, or provisions of the License Agreement, RCT had
21 the right, at its option, to cancel and terminate the License Agreement, and all licenses
22 granted under it, if the default was not corrected within thirty days after written notice of
23 default.
24         127.   Lilly failed to cure its defaults under the License Agreement within thirty

25 days after the Default Notice.
26         128.   On June 29, 2016, RCT gave Lilly written notice that RCT was terminating

27 the License Agreement, effective immediately, under Section 10.3 of the License
28 Agreement (“the Termination Notice”).


                                                 -14-
      Case 4:16-cv-00191-FRZ Document 149 Filed 10/09/18 Page 15 of 22



 1         129.   A complete and accurate copy of the Termination Notice is attached as
 2 Exhibit B.
 3         130.   RCT was entitled, under the terms of the License Agreement, to terminate
 4 the License Agreement because of Lilly’s uncured breaches when RCT transmitted the
 5 Termination Notice to Lilly.
 6         131.   The License Agreement, and all licenses thereunder, terminated on or about
 7 June 29, 2016, when RCT gave Lilly the Termination Notice.
 8         132.   Under Section 10.1 of the License Agreement, the licenses granted under
 9 Article 3 of the License Agreement would become “irrevocable and fully paid” only upon
10 “the expiration of the last to expire of the Patent Rights” and only if the License
11 Agreement had not already been terminated.
12         133.   The expiration date of the last to expire of the Patent Rights (Canadian
13 Patent No. 1340733) was September 14, 2016.
14         134.   Because RCT terminated the License Agreement before September 14, 2016,
15 the licenses granted under Article 3 of the License Agreement did not become “irrevocable
16 and fully paid.”
17         135.   Under Section 10.3 of the License Agreement, upon a termination of the
18 License Agreement, Lilly was obligated to immediately cease using, and to return to RCT,
19 “all Host Strains, Expression Vectors and Expression Systems in Licensee’s or an
20 Affiliate’s or sublicensee’s possession and any information relating to such.”
21         136.   The Termination Notice demanded that Lilly immediately return to RCT all
22 Host Strains, Expression Vectors and Expression Systems and any information relating to
23 such material in the possession of Lilly, Sandoz, or any of Lilly’s affiliates or sublicensees.
24         137.   Lilly failed to respond to the Termination Notice.
25         138.   On July 22, 2016, RCT sent Lilly another letter again demanding that Lilly
26 comply immediately with its obligations under Section 10.3 of the License Agreement (the
27 “July 22, 2016 Letter”).
28         139.   A complete and accurate copy of the July 22, 2016 Letter is attached as


                                                 -15-
      Case 4:16-cv-00191-FRZ Document 149 Filed 10/09/18 Page 16 of 22



 1 Exhibit C.
 2           140.   Lilly failed to comply with the Termination Notice or with the July 22, 2016
 3 Letter.
 4           141.   On August 16, 2016, RCT sent Lilly yet another letter again confirming
 5 RCT’s termination of the License Agreement (the “August 16, 2016 Letter”).
 6           142.   A complete and accurate copy of the August 16, 2016 Letter is attached as
 7 Exhibit D.
 8           143.   Lilly failed to respond to the August 16, 2016 Letter.
 9           144.   On information and belief, Lilly failed to take any action to comply with its
10 obligations under Section 10.3 of the License Agreement.
11           145.   On information and belief, Lilly, Sandoz, or Lilly’s affiliates or sublicensees
12 continue to possess and use the Pichia Technology in the process of manufacturing Lilly’s
13 APIs.
14           146.   Lilly materially breached its obligations under Section 10.3 of the License
15 Agreement.
16           147.   In both the Termination Notice and the July 22, 2016 Letter, RCT stated that,
17 to the extent Lilly was unable to identify or implement the use of an alternative source of
18 CpB, RCT would discuss with Lilly the terms under which Lilly might continue to use its
19 inventory of Pichia-produced CpB, such that Lilly’s production of its Diabetes-Care
20 Products would not be disrupted.
21           148.   Lilly did not engage in discussion with RCT concerning Lilly’s continued,
22 and now unlicensed, use of the Pichia Technology.
23                                       COUNT I
                                  BREACH OF CONTRACT –
24                              EXCEEDING SCOPE OF LICENSE
25           149.   RCT incorporates by reference the statements and allegations contained in
26 the preceding paragraphs as if set forth in full.
27           150.   The License Agreement constituted a binding contract between Lilly and
28 RCT, as successor-in-interest to Phillips.


                                                  -16-
      Case 4:16-cv-00191-FRZ Document 149 Filed 10/09/18 Page 17 of 22



 1         151.   To the extent the APIs are not “Products” as this term is defined in the
 2 License Agreement, CpB is not a “Reagent” as this term is defined in the License
 3 Agreement and Lilly breached its obligation not to use the Pichia Technology in a manner
 4 that exceeded the scope of its license.
 5         152.   As a direct and proximate result of Lilly’s breach of the License Agreement,
 6 RCT incurred and continues to incur substantial losses, costs, and damages in an amount to
 7 be proven at trial.
 8         153.   RCT is entitled to recover its reasonable attorneys’ fees and costs under
 9 applicable law, including, but not limited to, A.R.S. § 12-341.01.
10                                       COUNT II
                                   BREACH OF CONTRACT –
11                                   CONFIDENTIALITY
12         154.   RCT incorporates by reference the statements and allegations contained in
13 the preceding paragraphs as if set forth in full.
14         155.   Lilly breached Section 6.2 of the License Agreement by providing the Pichia
15 Technology and related confidential information (including the Proprietary Information) to
16 Sandoz, which was neither an “Affiliate” or a “Sublicensee,” as defined in the License
17 Agreement.
18         156.   Alternatively, if Sandoz was a “Sublicensee,” Lilly breached Section 3.3 of
19 the License Agreement.
20         157.   As a direct and proximate result of Lilly’s breach of the License Agreement,
21 RCT incurred and continues to incur substantial losses, costs, and damages in an amount to
22 be proven at trial.
23         158.   RCT is entitled to recover its reasonable attorneys’ fees and costs under
24 applicable law, including, but not limited to, A.R.S. § 12-341.01.
25                                      COUNT III
                                  BREACH OF CONTRACT –
26                               REPORTING AND PAYMENT
27         159.   RCT incorporates by reference the statements and allegations contained in
28 the preceding paragraphs as if set forth in full.


                                                 -17-
      Case 4:16-cv-00191-FRZ Document 149 Filed 10/09/18 Page 18 of 22



 1         160.   To the extent Lilly used an Expression System to produce or direct the
 2 production of “Product,” Lilly breached its reporting obligations under the License
 3 Agreement and breached the License Agreement by failing to pay royalties when due.
 4         161.   As a direct and proximate result of Lilly’s breaches of the License
 5 Agreement, RCT incurred and continues to incur substantial losses, costs, and damages in
 6 an amount to be proven at trial.
 7         162.   RCT is entitled to recover its reasonable attorneys’ fees and costs under
 8 applicable law, including, but not limited to, A.R.S. § 12-341.01.
 9
                                     COUNT IV
10                            BREACH OF CONTRACT –
                           LILLY’S CONDUCT FOLLOWING
11                    TERMINATION OF THE LICENSE AGREEMENT

12         163.   RCT incorporates by reference the statements and allegations contained in
13 the preceding paragraphs as if set forth in full.
14         164.   After receiving the Termination Notice, Lilly’s failure to immediately cease
15 use of, and to return to RCT, all Host Strains, Expression Vectors, Expression Systems,
16 and any information relating to such material in the possession of Lilly, its affiliates or
17 sublicensees, or Sandoz, breached Section 10.3 of the License Agreement.
18         165.   As a direct and proximate result of Lilly’s breach of the License Agreement,
19 RCT has incurred and continues to incur substantial losses, costs, and damages in an
20 amount to be proven at trial.
21         166.   RCT is entitled to recover its reasonable attorneys’ fees and costs under
22 applicable law, including, but not limited to, A.R.S. § 12-341.01.
23
                                            COUNT V
24                                         CONVERSION
25        167.    RCT incorporates by reference the statements and allegations contained in
26 the preceding paragraphs as if set forth in full.
27        168.    Since at least 2003, Lilly has exercised unauthorized and wrongful control
28 over the Biological Materials and the non-tangible elements of the Pichia Technology.


                                                 -18-
      Case 4:16-cv-00191-FRZ Document 149 Filed 10/09/18 Page 19 of 22



 1        169.    The Biological Materials are intrinsically valuable and unique, and cannot be
 2 recreated or substituted with other biological materials.
 3        170.    Lilly knew of the proprietary nature and inherent value of the Biological
 4 Materials, and in particular the Host Strain including the SMD1163 strain, the vectors and
 5 plasmids, and the non-tangible elements of the Pichia Technology.
 6        171.    Lilly has knowingly or intentionally exerted unauthorized control over the
 7 Biological Materials and the non-tangible elements of the Pichia Technology.
 8        172.    Lilly continues to exert unauthorized control over the Biological Materials
 9 and the non-tangible elements of the Pichia Technology.
10        173.    Lilly’s conversion damaged and continues to damage RCT in an amount to
11 be proven at trial.
12
                                          COUNT VI
13                                   UNJUST ENRICHMENT
14        174.    RCT incorporates by reference the statements and allegations contained in
15 the preceding paragraphs as if set forth in full.
16        175.    In addition, or in the alternative to RCT’s contract-based claims, and without
17 waiving the foregoing, RCT alleges a claim for Lilly’s unjust enrichment.
18        176.    Since at least 2003, Lilly has enriched itself and others by the unauthorized
19 and wrongful control over the Biological Materials and by the unauthorized use of the
20 Pichia Technology without RCT’s permission.
21        177.    Lilly acted without RCT’s knowledge or consent and knew its actions were
22 not authorized.
23        178.    At all times, there was no justification for Lilly’s unjust enrichment and RCT
24 has been unjustly impoverished by Lilly’s retaining money and other benefits without
25 payment or compensation to RCT. As a direct result of its actions, Lilly has been unjustly
26 enriched at the expense of RCT.
27        179.    As a direct result of Lilly's actions, RCT has suffered and continues to suffer
28 harm, in that it provided the Biological Materials and the Pichia Technology to Lilly, but


                                                 -19-
      Case 4:16-cv-00191-FRZ Document 149 Filed 10/09/18 Page 20 of 22



 1 was not compensated for the benefit it conferred.
 2         180.   In the absence of a legal remedy, Lilly should be required to account for all
 3 monies, profits, and gains and other benefits which it has unjustly obtained at Lilly's
 4 expense and impoverishment and a constructive trust should be imposed thereon for the
 5 benefit of RCT.
 6         WHEREFORE, RCT respectfully requests that the Court enter judgment against
 7 Lilly in RCT’s favor, as follows:
 8                A.     Awarding RCT compensatory damages in an amount to be proven at
 9                       trial;
10                B.     Awarding RCT exemplary damages in an amount to be proven at trial;
11                C.     Imposing a constructive trust upon Lilly’s unjustly gained profits for
12                       the benefit of RCT;
13                D.     Ordering Lilly to comply with its post-termination obligations under
14                       the License Agreement;
15                E.     Awarding RCT its costs under Ariz. Rev. Stat. §§ 12-341 and Ind.
16                       Code § 34-52-1-1; and
17                F.     Awarding RCT its reasonable attorney’s fees under A.R.S. §§ 12-
18                       341.01; and
19                G.     All such other relief the Court deems just and proper.
20 /././
21 /././
22 /././
23 /././
24 /././
25 /././
26 /././
27 /././
28 /././


                                                 -20-
     Case 4:16-cv-00191-FRZ Document 149 Filed 10/09/18 Page 21 of 22



 1       Respectfully submitted this 9th day of October, 2018.
 2
                                             RUSING LOPEZ & LIZARDI, P.L.L.C.
 3
 4                                           /s/ Sivan R. Korn
                                             Michael J. Rusing
 5                                           Sivan R. Korn
 6                                           Isaac S. Crum
                                             Sarah S. Letzkus
 7
                                             PEARL COHEN ZEDEK LATZER
 8                                           BARATZ LLP
 9
                                             /s/ Veronica M. Munoz
10                                           Veronica M. Munoz
11                                           Attorneys for Plaintiff

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -21-
      Case 4:16-cv-00191-FRZ Document 149 Filed 10/09/18 Page 22 of 22



 1
                                  CERTIFICATE OF SERVICE
 2
          I hereby certify that on the 9th day of October, 2018, a copy of the foregoing has been
 3 filed with the Clerk of the court and a copy transmitted to the following parties via U.S. Mail.
 4
   Jeffrey Willis, Esq.
 5
   Jacob Jones, Esq.
 6 SNELL & WILMER L.L.P.
   One South Church Ave, Ste 1500
 7 Tucson, AZ 85701
 8
   David J.F. Gross (pro hac vice)
 9 FAEGRE BAKER DANIELS LLP
   1950 University Avenue, Suite 450
10 East Palo Alto CA 94303
11 david.gross@faegrebd.com
12 Timothy E. Grimsrud (pro hac vice)
13 Julie B. Wahlstrand (pro hac vice)
   Katherine S. Razavi (pro hac vice)
14 FAEGRE BAKER DANIELS LLP
   2200 Wells Fargo Center
15 90 S. Seventh St.
16 Minneapolis, MN 55402
   tim.grimsrud@faegrebd.com
17 julie.wahlstrand@faegrebd.com
   kate.razavi@faegrebd.com
18
19 Amy E. Hamilton (pro hac vice)
   Andrew M. McCoy (pro hac vice)
20 FAEGRE BAKER DANIELS LLP
21 300 N. Meridian St., Suite 2700
   Indianapolis, IN 46204
22 amy.hamilton@faegrebd.com
   andrew.mccov@faegrebd.com
23
24
     By: /s/ Natalie Tucker
25
26
27
28


                                                  -22-
